Citation Nr: 1037742	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for left 
knee, status post meniscectomy with osteoarthritis, based on 
instability, for the period prior to February 14, 2006.  

2.  Entitlement to an evaluation greater than 10 percent for left 
knee, status post meniscectomy with osteoarthritis, based on 
limitation of motion, for the period from March 17, 2005 to 
February 13, 2006.  

3.  Entitlement to an evaluation greater than 30 percent for 
postoperative residuals of a total left knee replacement, for the 
period beginning April 1, 2007.  

4.  Entitlement to an extraschedular evaluation for left knee, 
status post meniscectomy with osteoarthritis, based on either 
limitation of motion or instability, at any time prior to January 
12, 2006.  

5.  Entitlement to an extraschedular evaluation for left knee, 
status post meniscectomy with osteoarthritis, based on either 
limitation of motion or instability, between January 12, and 
February 13, 2006.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to August 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran failed to report for a travel board hearing scheduled 
in December 2007.  He has not offered good cause for his failure 
to report or requested that the hearing be rescheduled.  As such, 
the request is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2009).  

The Board acknowledges that only one issue was certified to the 
Board.  VA Form 8 lists the issue as entitlement to an increased 
rating for residuals left knee meniscectomy with instability 
prior to February 14, 2006.  On review, the issue involves the 
appropriate evaluation for the overall level of left knee 
disability during the appeal period.  The Veteran's left knee 
disability has been evaluated based on instability, limitation of 
motion, and as postoperative residuals of a total left knee 
replacement.  Accordingly, the Board has rephrased the issues as 
stated above.  

The issue of entitlement to an evaluation greater than 30 percent 
for postoperative residuals of a total left knee replacement, for 
the period beginning April 1, 2007 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 14, 2006, the Veteran's left 
knee disability was not manifested by severe recurrent 
subluxation or lateral instability.  

2.  For the period from March 17, 2005 to February 14, 2006, 
there is no evidence of left knee flexion limited to 30 degrees 
or extension limited to 15 degrees.  

3.  For the period from March 17, 2005 to January 11, 2006, the 
rating criteria reasonably described the nature of the claimant's 
left knee disability level and symptomatology.


CONCLUSIONS OF LAW

1.  For the period prior to February 14, 2006, the criteria for a 
schedular evaluation greater than 20 percent for left knee, 
status post meniscectomy with osteoarthritis, based on 
instability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).  

2.  For the period from March 17, 2005 to February 14, 2006, the 
criteria for a schedular evaluation greater than 10 percent for 
left knee, status post meniscectomy with osteoarthritis, based on 
limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).  

3.  For the period from March 17, 2005 to January 11, 2006, the 
criteria for an extraschedular evaluation on any basis for 
residuals of status post meniscectomy with osteoarthritis and 
instability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
April 2005 correspondence of the information and evidence needed 
to substantiate and complete a claim for increase, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part of the evidence VA will attempt 
to obtain.  The August 2006 statement of the case provided notice 
how disability ratings and effective dates are determined.  The 
claim was readjudicated at that time.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran was provided a VA examination regarding his left knee 
disability in April 2005.  In the August 2010 written brief 
presentation, the representative argued that the examiner did not 
discuss the impact of pain on the functional loss in the 
Veteran's left knee condition.  On review, the examiner discussed 
findings following repetitive motion and also described the 
functional disability as severe.  The Board finds the examination 
adequate.  The Board acknowledges that a significant length of 
time has passed since the April 2005 examination.  
Notwithstanding, the examination is sufficient to evaluate the 
Veteran's disability prior to the February 2006 total knee 
replacement and as discussed in the remand portion below, 
additional examination is being requested to evaluate 
postoperative residuals.  

In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication with regard to the issues decided herein.  38 C.F.R. 
§ 3.159(c).  

Analysis

The Veteran was originally granted service connection for 
instability, left knee, status post meniscectomy with 
osteoarthritis in October 1977 and assigned a 20 percent 
evaluation from August 3, 1977 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257.  In March 2005, the Veteran 
submitted a claim for increase.  In June 2005, the RO continued 
the assigned 20 percent evaluation.  The Veteran disagreed and 
subsequently perfected this appeal.  

In August 2006, the RO assigned a 10 percent evaluation for left 
knee disability based on limitation of motion for the period 
from March 17, 2005 to February 14, 2006 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5260.  The Veteran's previously 
assigned 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 (sic) and 5257 for left knee, status post 
meniscectomy with osteoarthritis, based on instability was not 
changed.  

The Veteran underwent a left total knee replacement on February 
14, 2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim that is not on appeal 
from the assignment of an initial rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

VA outpatient note dated in March 2005 indicates the Veteran was 
seen with complaints of swelling and increased pain in the left 
knee.  Objectively, there was mild general swelling and arthritic 
enlargement of the left knee.  The knee was stable to anterior 
and posterior stress, but not with lateral rotation of the ankle, 
which caused severe pain.  The impression was left knee 
degenerative joint disease with previous injury.  Approximately 
one week later, the Veteran underwent a VA orthopedic consult.  
Physical examination revealed a bow deformity of the knee with 
marked enlargement.  The knee was boggy, but no instability was 
noted.  X-rays revealed severe arthritis involving the medial 
compartment and the patellofemoral compartment of the left knee.  
The examiner indicated the Veteran was in need of a total joint 
replacement.  

On VA examination in April 2005, the Veteran reported left knee 
pain that is shooting and severe in intensity.  He reported 
stiffness, swelling, giving way, occasional locking, and fatigue 
and lack of endurance.  He reported flare-ups once a week, 
especially after work.  The pain is severe during flare-up and he 
reported range of motion is 25 percent of regular range of 
motion.  He reported using a cane occasionally, wearing an 
elastic stocking, and owning a knee brace but the brace no longer 
fit.  There was denied locking, dislocation, and subluxation.  
His job required bending and crawling which aggravated his left 
knee pain.  He reported no longer being able to ski, and that 
driving long distances was difficult.  

On physical examination, the Veteran favored the left lower 
extremity.  The left knee was swollen and there was tenderness 
present.  There was diffuse atrophy of the left thigh and the 
circumference of the left thigh at midlevel was 17.5 inches, 
compared to 18 inches on the right.  There was weakness in the 
left quadriceps, 4/5 compared to the right 5/5.  He could walk 
but he lived in pain.  There was subjective sensation of 
instability, but there was no objective evidence of left knee 
instability.  Tests pertaining to the medial collateral ligament, 
anterior cruciate ligament, posterior cruciate ligament, and 
medial collateral ligament were negative.  McMurray test was also 
negative.  There was varus angulation of the left knee at 6 
degrees.  Active left knee motion was from 0 to 112 degrees with 
pain.  After four repetitive motions the knee moved from 0 to 110 
degrees.  The Veteran was obviously in more pain after repetitive 
motion .  X-rays showed moderate degenerative changes and 
chondrocalcinosis.  Diagnosis was left knee degenerative joint 
disease with severe functional disability, as described.  

Evaluation based on instability

As noted, the Veteran's left knee disability was evaluated as 20 
percent disabling based on instability for the period prior to 
February 14, 2006.  

Recurrent subluxation or lateral instability of the knee warrants 
a 20 percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The words "slight," "moderate" and "severe" are 
not defined in the rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009). 

On review, the Veteran's disability picture does not more nearly 
approximate severe recurrent subluxation or lateral instability 
and an evaluation greater than 20 percent is not warranted.  In 
making this determination, the Board notes the examination 
finding that there was no objective evidence of instability.  The 
Board observes, however, that the 20 percent evaluation is 
protected.  See 38 C.F.R. § 3.951(b) (2009).  In light of the 
foregoing, this claim is denied.

Evaluation based on limitation of motion

VA General Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

As noted, a separate 10 percent evaluation for left knee 
limitation of motion was assigned for the period from March 17, 
2005 to February 14, 2006.  

Traumatic arthritis, substantiated by x-rays findings, is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  

For VA purposes, a normal range of motion of the knee joint is 
from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  

Limitation of flexion of the leg is evaluated as follows: flexion 
limited to 15 degrees (30 percent); flexion limited to 30 degrees 
(20 percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of the leg is evaluated as follows:  
extension limited to 20 degrees (30 percent); extension limited 
to 15 degrees (20 percent); extension limited to 10 degrees (10 
percent); and extension limited to 5 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative or 
overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 
38 C.F.R. § 4.14 (2009).  

On review, there is no evidence of left knee flexion limited to 
30 degrees or left knee extension limited to 15 degrees and an 
evaluation greater than 10 percent based on limitation of motion 
is not warranted.  The Board acknowledges the Veteran's 
complaints of significant pain and limitation as well as the 
examiner's statement regarding severe functional disability.  The 
Board, however, does not find adequate pathology to support a 
higher evaluation based on functional impairment due to pain on 
motion or other factors.  The Board observes that while painful, 
the Veteran did not have significant limitation of motion.  
Additionally, there is no evidence of compensable flexion or 
extension and separate evaluations under Diagnostic Codes 5260 
and 5261 are not warranted.  

The Board finds no basis for assigning staged ratings based on 
instability or limitation of motion.  Hart.

Finally, with respect to both instability and limitation of 
motion, the Board considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for the Veteran's 
service-connected left knee disability reasonably describe his 
disability level and symptomatology.  Because the disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations are adequate, and referral for 
extraschedular evaluation for the period prior to January 12, 
2006 is not required.  Id.  


ORDER

Entitlement to a schedular evaluation greater than 20 percent for 
left knee, status post meniscectomy with osteoarthritis, based on 
instability, for the period prior to February 13, 2006, is 
denied.  

Entitlement to a schedular evaluation greater than 10 percent for 
left knee, status post meniscectomy with osteoarthritis, based on 
limitation of motion, for the period from March 17, 2005 to 
February 13, 2006 is denied.  

Entitlement to an extraschedular evaluation for left knee, status 
post meniscectomy with osteoarthritis, based on both instability 
and limitation of motion for the period prior to January 12, 
2006, is denied.  


REMAND

On January 12, 2006, the appellant was seen by VA for his back 
disorder.  At that time he was noted to have severe left knee 
arthritis with a marked deformity in his lower leg, and a bowed 
like deformity.  There was marked atrophy of the left quadriceps 
muscle mass.  If range of motion studies were conducted their 
results are not available.  Still, in light of these adverse 
findings which potentially are not addressed by the rating 
schedule, the question of entitlement to an extraschedular rating 
from January 12 to February 13, 2006, warrants initial 
consideration by the Director of the Compensation and Pension 
service pursuant to 38 C.F.R. § 3.321 (2009). 

On February 14, 2006, the Veteran underwent a left total knee 
replacement.  In June 2006, the RO assigned a 100 percent 
evaluation for left knee disability from February 14, 2006; and a 
30 percent evaluation from April 1, 2007  

Knee replacement (prosthesis) is evaluated as follows: for one 
year following implantation of prosthesis (100 percent); with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity (60 percent); with intermediate degrees 
of residual weakness, pain or limitation of motion rate by 
analogy to diagnostic codes 5256, 5261, or 5262.  The minimum 
rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran most recently underwent a VA examination to determine 
the severity of his left knee disability in April 2005.  The code 
sheet associated with the June 2006 rating decision indicates 
that a future examination should be scheduled for March 2007.  
The claims file was transferred to the Board in December 2007 and 
it is unclear whether this examination was accomplished.  Given 
the length of time since the last examination, as well as surgery 
to replace the left knee joint, the Board finds that additional 
examination is needed.  See 38 C.F.R. § 3.327 (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Finally, the claims file contains VA records through 
approximately March 2006.  Additional relevant VA medical center 
records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant VA medical records and 
any identified private medical records for 
the period since March 2006.  All records 
obtained or responses received should be 
associated with the claims file.  If the 
RO/AMC cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA knee examination by 
an orthopedist.  The claims folder and a 
copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating knee disabilities, the 
physician is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any post operative 
residuals of a total left knee 
replacement.  The examiner is to address 
whether there is objective evidence of 
severe painful motion or weakness in the 
affected extremity.  A complete rationale 
for any opinions expressed must be 
provided.  The physician is requested to 
append a copy of their Curriculum Vitae to 
the examination report.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC must 
readjudicate the issue of entitlement to an 
evaluation greater than 30 percent for 
postoperative residuals of left total knee 
replacement from April 1, 2007.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

6.  The RO must refer the issue of 
entitlement to an extraschedular rating 
based on a limitation of left knee motion, 
osteoarthritis, and instability for the 
period from January 12, to February 13, 
2006, to the Director of the Compensation 
and Pension service.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


